                  Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 1 of 27




1    Steven W. Ritcheson (SBN 174062)
     INSIGHT, PLC
2    578 Washington Blvd. #503
3
     Marina del Rey, CA 90292
     (T) 818-744-8714
4    (F): 818-337-0383
     swritcheson@insightplc.com
5

6    Raymond W. Mort, III (pro hac vice to be filed)
     Texas State Bar No. 00791308
7    raymort@austinlaw.com
     THE MORT LAW FIRM, PLLC
8    100 Congress Ave, Suite 2200
9    Austin, Texas 78701
     Tel/Fax: (512) 865-7950
10
     Attorneys for Plaintiff
11   Commstech LLC.
12

13

14

15                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
16

17
      COMMSTECH LLC,                                   Case No. ________________________
18

19                    Plaintiff,
                                                       COMPLAINT FOR PATENT
20           v.                                        INFRINGEMENT
21    DIALOGIC (US) INC.,
                                                       JURY TRIAL DEMANDED
22                    Defendant.
23

24

25

26

27

28

                                                                                           1
                                         ORIGINAL COMPLAINT
                                                 No.
                 Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 2 of 27




1                           COMPLAINT FOR PATENT INFRINGEMENT

2           Plaintiff Commstech LLC (“Commstech” or “Plaintiff”) hereby asserts the following
3
     claims for patent infringement against Defendant Dialogic (US) Inc., (“Defendant”), and alleges
4
     as follows:
5
                                                 SUMMARY
6

7           1.      Commstech owns United States Patent Nos. 7,769,028 (the “’028 Patent”) and

8    7,990,860 (the “’860 Patent”) (collectively, the “Asserted Patents”).
9
            2.      Defendant infringes the Asserted Patents by implementing, without authorization,
10
     Commstech’s proprietary technologies in a number of its commercial networking products and
11
     related software including, inter alia, Defendant’s session border controllers (e.g., Dialogic
12

13   BorderNet 4000 Session Border Controller),

14          3.      By this action, Commstech seeks to obtain compensation for the harm Commstech
15
     has suffered as a result of Defendant’s infringement of the ‘340 Patent.
16
                                        NATURE OF THE ACTION
17
            4.      This is a civil action for patent infringement arising under the patent laws of the
18

19   United States, 35 U.S.C. § 1 et seq.

20          5.      Defendant has infringed and continues to infringe, and at least as early as the filing
21
     and/or service of this Complaint, has induced and continues to induce infringement of, and has
22
     contributed to and continues to contribute to infringement of, at least one or more claims of
23
     Commstech’s ‘340 Patent at least by making, using, selling, and/or offering to sell its products and
24

25   services in the United States, including in this District.

26          6.      Commstech is the legal owner by assignment of the ‘340 Patent, which were duly
27   and legally issued by the United States Patent and Trademark Office (“USPTO”). Commstech
28

                                                                                                        2
                                            ORIGINAL COMPLAINT
                                                    No.
                   Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 3 of 27




1    seeks monetary damages for Defendant’s infringement of the ‘340 Patent.

2                                               THE PARTIES
3
             7.       Plaintiff Commstech LLC is a Texas limited liability company with its principal
4
     place of business at 1708 Harrington Dr., Plano, Texas 75075. Commstech is the owner of
5
     intellectual property rights at issue in this action.
6

7            8.       On information and belief, Defendant Dialogic (US) Inc., is a Delaware

8    corporation. Dialogic maintains an office at 1504 McCarthy Boulevard, Milpitas, CA 95035. On
9
     information and belief, Defendant may be served via its registered agent for service of process:
10
     Corporation Service Company, 251 Little Falls Dr., Wilmington, DE 19807.
11
             9.       On information and belief, Defendant directly and/or indirectly develops, designs,
12

13   manufactures, distributes, markets, offers to sell and/or sells infringing products and services in

14   the United States, including in the Northern District of California, and otherwise directs infringing
15
     activities to this District in connection with its products and services.
16
                                       JURISDICTION AND VENUE
17
             10.      As this is a civil action for patent infringement arising under the patent laws of the
18

19   United States, 35 U.S.C. § 1 et seq., this Court has subject matter jurisdiction over the matters

20   asserted herein under 28 U.S.C. §§ 1331 and 1338(a).
21
             11.      Defendant is subject to this Court’s specific and general personal jurisdiction
22
     pursuant to due process and/or the California Long Arm Statute, due at least to Defendant’s
23
     substantial business in this forum, including: (i) at least a portion of the infringements alleged
24

25   herein; (ii) regularly doing or soliciting business, engaging in other persistent courses of conduct,

26   and/or deriving substantial revenue from goods and services provided to individuals in California
27   and in this district; and (iii) having a regular place of business in this District.
28

                                                                                                          3
                                             ORIGINAL COMPLAINT
                                                     No.
                  Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 4 of 27




1           12.      In particular, Defendant has committed and continues to commit acts of

2    infringement in violation of 35 U.S.C. § 271, and has made, used, marketed, distributed, offered
3
     for sale, sold, and/or imported infringing products in the State of California, including in this
4
     District, and engaged in infringing conduct within and directed at or from this District. For
5
     example, Defendant has purposefully and voluntarily placed the Accused Products into the stream
6

7    of commerce with the expectation that the Accused Products will be used in this District. The

8    Accused Products have been and continue to be distributed to and used in this District.
9
     Defendant’s acts cause and have caused injury to Commstech, including within this District.
10
            13.      Venue is proper in this District under the provisions of 28 U.S.C. §§ 1391 and
11
     1400(b) at least because a substantial part of the events or omissions giving rise to the claims
12

13   occurred in this District, and because Defendant has committed acts of infringement in this

14   District. Furthermore, Defendant has a regular and established place of business in the District
15
     located at 1504 McCarthy Boulevard, Milpitas, CA 95035.
16
                                              The ‘028 Patent
17
            14.      U.S. Patent No. 7,769,028 (“the ‘028 Patent”) is entitled “Systems and methods for
18

19   adaptive throughput management for event-driven message-based data,” and was issued on August

20   3, 2010. A true and correct copy of the ‘028 Patent is attached as Exhibit A.
21
            15.      The ‘028 Patent was filed on June 21, 2006 as U.S. Patent Application No.
22
     11/471,923.
23
            16.      Commstech is the owner of all rights, title, and interest in and to the ‘028 Patent,
24

25   with the full and exclusive right to bring suit to enforce the ‘028 Patent, including the right to

26   recover for past infringement.
27          17.      The ‘028 Patent is valid and enforceable under United States Patent Laws.
28

                                                                                                       4
                                           ORIGINAL COMPLAINT
                                                   No.
                  Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 5 of 27




1           18.      The ‘028 Patent discloses, among other things, “a method for communicating data

2    including prioritizing data by assigning a priority to the data, analyzing a network to determine a
3
     status of the network, and communicating data based at least in part on the priority of the data and
4
     the status of the network.” Exhibit A at Abstract. The ‘028 Patent also discloses “Quality of
5
     Service (QoS),” which “refers to one or more capabilities of a network to provide various forms
6

7    of guarantees with regard to data this is carried.” Id. at 4:16-18. The ‘028 Patent states that “[t]he

8    primary goal of QoS is to provide priority including dedicated bandwidth, controlled jitter and
9
     latency (required by some real-time and interactive traffic), and improved [data] loss
10
     characteristics.” Id. at 4:27-31.
11
            19.      In discussing QoS, the ‘028 Patent recognized various shortcomings of existing
12

13   QoS systems. As one example, the ‘028 Patent states that “[e]xisting QoS systems cannot provide

14   QoS based on message content at the transport layer” of the Open Systems Interconnection (OSI)
15
     seven-layer protocol model. Exhibit A at 5:1-2. Indeed, the ‘028 Patent explains that the
16
     “Transmission Control Protocol (TCP),” which is a protocol at the transport layer, “requires
17
     several forms of handshaking and acknowledgements to occur in order to send data,” and “[h]igh
18

19   latency and [data] loss may result in TCP hitting time outs and not being able to send much, if any,

20   meaningful data over [] a network.” Id. at 1:57-60, 3:53-57. As another example, the ‘028 Patent
21
     states that “[c]urrent approaches to QoS often require every node in a network to support QoS, or
22
     at the very least, for every node in the network involved in a particular communication to support
23
     QoS,” but such approaches to QoS “do[] not scale well because of the large amount of state
24

25   information that must be maintained at every node and the overhead associated with setting up

26   such connections.” Id. at 4:35-39, 4:46-49. As yet another example, the ‘028 Patent states that
27   “[d]ue to the mechanisms existing QoS solutions utilize, messages that look the same to current
28

                                                                                                         5
                                            ORIGINAL COMPLAINT
                                                    No.
                       Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 6 of 27




1    QoS systems may actually have different priorities based on message content,” but “data

2    consumers may require access to high-priority data without being flooded by lower-priority data.”
3
     Id. at 4:61-67.
4
                 20.      In discussing the shortcomings of the prior art, the ‘028 Patent recognized that
5
     “[t]here is a need for systems and methods for providing QoS on the edge of a [] data network,”
6

7    and “a need for adaptive, configurable QoS systems and methods in a [] data network.” Exhibit A

8    at 5:17-20. The claimed inventions of the ‘028 Patent provide such systems and methods.
9
                        The Inventions Claimed in the ‘028 Patent Improved Technology &
10                            Were Not Well-Understood, Routine, or Conventional

11               21.      Given the state of the art at the time of the inventions of the ‘028 Patent, including
12
     the deficiencies with existing QoS systems for computer networks, the inventive concepts of the
13
     ‘028 Patent cannot be considered to be conventional, well-understood, or routine. See, e.g., Exhibit
14
     A at 1:57-60, 3:53-57, 4:35-39, 4:46-49, 4:61-67, 5:1-2, 5:17-20. The ‘028 Patent discloses,
15

16   among other things, an unconventional solution to problems arising in the context of

17   communications networks that relied on existing QoS systems, namely, that such QoS systems did
18
     not scale, were not adaptive or configurable to different network types or architectures, and could
19
     not provide QoS based on message content at the transport layer, among other deficiencies. See,
20
     e.g., id.
21

22               22.      To address one or more deficiencies with existing QoS systems, the inventions of

23   the ‘028 Patent offered a technological solution that facilitated providing an improved technique
24   for communicating data over a network, which helped to control jitter and latency and improve
25
     data loss, among other benefits. In particular, the inventions of the ‘028 Patent provided a specific,
26
     unconventional solution for prioritizing data as part of and/or at the top of the transport layer,
27

28
     dynamically changing rules for assigning priority to data, and communicating data based at least

                                                                                                              6
                                                 ORIGINAL COMPLAINT
                                                         No.
                   Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 7 of 27




1    in part on the priority of the data and the status of the network. See, e.g., id. at Claims 1, 13, 17;

2    7:29-31. In this respect, the inventions of the ‘028 Patent improved the technical functioning of
3
     computers and computer networks by reciting a specific technique for prioritizing data
4
     communications over a network. See, e.g., id. at 4:11-37, 4:57-5:9.
5
             23.      Indeed, it was not well-understood, routine, or conventional at the time of the
6

7    invention of the ‘028 Patent for a communication device to (i) prioritize data by assigning priority

8    to data, where the prioritization occurs either as part of and/or at the top of the transport layer, (ii)
9
     analyze a network to determine a status of the network, (iii) select a mode based on the status of
10
     the network, (iv) change rules for assigning priority to the data based on the mode, and (v)
11
     communicate the data based at least in part on the priority of the data and the status of the network,
12

13   where the data is communicated at a transmission rate metered based at least in part on the status

14   of the network. See, e.g., Exhibit A at Claim 1. Moreover, it was not well-understood, routine, or
15
     conventional at the time of the invention of the ‘028 Patent for a communication device to receive
16
     the data at a node on the edge of the network. See, e.g., Exhibit A at Claim 5. It was also not well-
17
     understood, routine, or conventional at the time of the invention of the ‘028 Patent for a
18

19   communication device to receive the data at least in part from an application program and/or

20   communicate the data to an application program. See, e.g., id. at Claims 6, 12. Further, it was not
21
     well-understood, routine, or conventional at the time of the invention of the ‘028 Patent for a
22
     communication device to assign the priority to the data based at least in part on message content
23
     of the data, protocol information of the data, or a user defined rule. See, e.g., id. at Claims 7-9.
24

25           24.      Additionally, it was not well-understood, routine, or conventional at the time of the

26   invention of the ‘028 Patent for a communication system to include (i) a data prioritize component
27   adapted to assign a priority to data, where the prioritization occurs either as part of and/or at the
28

                                                                                                            7
                                             ORIGINAL COMPLAINT
                                                     No.
                   Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 8 of 27




1    top of the transport layer, (ii) a network analysis component adapted to determine a status of the

2    network, (iii) a mode selection component adapted to select a mode based at least on the status of
3
     the network, and (iv) a data communications component adapted to communicate the data based
4
     at least in part on the priority of the data and the status of the network, where the data prioritization
5
     component is adapted to assign priority to the data based on prioritization rules that are selected
6

7    based on a selected mode, and where the data is communicated at a transmission rate metered

8    based at least in part on the status of the network. See, e.g., Exhibit A at Claims 13, 17. It was
9
     also not well-understood, routine, or conventional at the time of the invention of the ‘028 Patent
10
     for a communication system to include a data organization component adapted to organize the data
11
     with respect to other data based at least in part on the priority of the data. See, e.g., id. at Claim
12

13   14.

14           25.      These are just exemplary reasons why the inventions claimed in the ‘028 Patent
15
     were not well-understood, routine, or conventional at the time of the invention of the ‘028 Patent.
16
             26.      Consistent with the problems addressed being rooted in QoS systems for computer
17
     networks, the ‘028 Patent’s inventions naturally are also rooted in that same technology that cannot
18

19   be performed solely with pen and paper or in the human mind. Indeed, using pen and paper or a

20   human mind would not only ignore, but would run counter to, the stated technical solution of the
21
     ‘028 Patent noted above and the technical problems that the ‘028 Patent was specifically designed
22
     to address. Likewise, at least because the ‘028 Patent’s claimed inventions address problems
23
     rooted in QoS systems for computer networks, these inventions are not merely drawn to
24

25   longstanding human activities.

26                                              The ’860 Patent
27           27.      U.S. Patent No. 7,990,860 (“the ’860 Patent”) is entitled “Method and system for
28

                                                                                                            8
                                             ORIGINAL COMPLAINT
                                                     No.
                  Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 9 of 27




1    rule-based sequencing for QoS,” and was issued on August 2, 2011. A true and correct copy of

2    the ‘860 Patent is attached as Exhibit B.
3
            28.      The ‘860 Patent was filed on June 16, 2006 as U.S. Patent Application No.
4
     11/454,220.
5
            29.      Commstech is the owner of all rights, title, and interest in and to the ‘860 Patent,
6

7    with the full and exclusive right to bring suit to enforce the ‘860 Patent, including the right to

8    recover for past infringement.
9
            30.      The ‘860 Patent is valid and enforceable under United States Patent Laws.
10
            31.      The ‘860 Patent discloses, among other things, “a method for communicating data
11
     over a network to provide Quality of Service,” including “prioritizing the data, and communicating
12

13   the data based at least in part on the priority.” Exhibit B at Abstract. According to the ‘860 Patent,

14   “Quality of Service (QoS)” “refers to one or more capabilities of a network to provide various
15
     forms of guarantees with regard to data that is carried.” Id. at 4:16-18. The ‘860 Patent states that
16
     “[t]he primary goal of QoS is to provide priority including dedicated bandwidth, controlled jitter
17
     and latency (required by some real-time and interactive traffic), and improved [data] loss
18

19   characteristics.” Id. at 4:27-32.

20          32.      Like the ‘028 Patent, the ‘860 Patent recognized various shortcomings of existing
21
     QoS systems. As one example, the ‘860 Patent states that “[e]xisting QoS systems cannot provide
22
     QoS based on message content at the transport layer” of the Open Systems Interconnection (OSI)
23
     seven-layer protocol model. Exhibit B at 5:2-3. Indeed, the ‘860 Patent explains that the
24

25   “Transmission Control Protocol (TCP),” which is a protocol at the transport layer, “requires

26   several forms of handshaking and acknowledgements to occur in order to send data,” and “[h]igh
27   latency and [data] loss may result in TCP hitting time outs and not being able to send much, if any,
28

                                                                                                         9
                                            ORIGINAL COMPLAINT
                                                    No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 10 of 27




1    meaningful data over [] a network.” Id. at 1:57-60, 3:53-57. As another example, the ‘860 Patent

2    states that “[c]urrent approaches to QoS often require every node in a network to support QoS, or
3
     at the very least, for every node in the network involved in a particular communication to support
4
     QoS,” but such approaches to QoS “do[] not scale well because of the large amount of state
5
     information that must be maintained at every node and the overhead associated with setting up
6

7    such connections.” Id. at 4:36-39, 4:47-50. As yet another example, the ‘860 Patent states that

8    “[d]ue to the mechanisms existing QoS solutions utilize, messages that look the same to current
9
     QoS systems may actually have different priorities based on message content,” but “data
10
     consumers may require access to high-priority data without being flooded by lower-priority data.”
11
     Id. at 4:64-5:1.
12

13           33.        In discussing the shortcomings of the prior art, the ‘860 Patent recognized that

14   “[t]here is a need for systems and methods for providing QoS on the edge of a [] data network,”
15
     and “a need for adaptive, configurable QoS systems and methods in a [] data network.” Exhibit B
16
     at 5:19-22. The claimed inventions of the ‘860 Patent provide such systems and methods.
17
                   The Inventions Claimed in the ‘860 Patent Improved Technology &
18
                         Were Not Well-Understood, Routine, or Conventional
19
             34.        Given the state of the art at the time of the inventions of the ‘860 Patent, including
20
     the deficiencies with existing QoS systems for computer networks, the inventive concepts of the
21

22   ‘860 Patent cannot be considered to be conventional, well-understood, or routine. See, e.g., Exhibit

23   B at 1:57-60, 3:53-57, 4:36-39, 4:47-50, 4:64-5:2, 5:19-22. The ‘860 Patent discloses, among
24   other things, an unconventional solution to problems arising in the context of communications
25
     networks that relied on existing QoS systems, namely, that such QoS systems did not scale, were
26
     not adaptive or configurable to different network types or architectures, and could not provide QoS
27

28
     based on message content at the transport layer, among other deficiencies. See, e.g., id.

                                                                                                           10
                                               ORIGINAL COMPLAINT
                                                       No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 11 of 27




1           35.     To address one or more deficiencies with existing QoS systems, the inventions of

2    the ‘860 Patent offered a technological solution that facilitated providing an improved technique
3
     for communicating data over a network, which helped to control jitter and latency and improve
4
     data loss, among other benefits. In particular, the inventions of the ‘860 Patent provided a specific,
5
     unconventional solution for prioritizing data as part of and/or at the top of the transport layer by
6

7    sequencing the data based at least in part on a user defined rule. See, e.g., id. at Abstract, Claims

8    1, 13, 17. In this respect, the inventions of the ‘860 Patent improved the technical functioning of
9
     computers and computer networks by reciting a specific technique for prioritizing data
10
     communications over a network. See, e.g., id. at 4:11-37, 4:57-5:9.
11
            36.     Indeed, it was not well-understood, routine, or conventional at the time of the
12

13   invention of the ‘860 Patent for a communication device to include (i) a network analysis

14   component configured to determine a network status from a plurality of network statuses based on
15
     analysis of network measurements, and determine at least one of an effective link speed and a link
16
     proportion for at least one link, (ii) a mode selection component configured to select a mode from
17
     a plurality of modes that corresponds with at least one of the plurality of network statuses based
18

19   on the determined network status, where each of the plurality of modes comprises a user defined

20   sequencing rule, (iii) a data prioritization component configured to operate at a transport layer of
21
     a protocol stack and prioritize the data by assigning a priority to the data, where the prioritization
22
     component includes a sequencing component configured to sequence the data based at least in part
23
     on the user defined sequencing rule of the selected mode, (iv) a data metering component
24

25   configured to meter inbound data by shaping the inbound data at the data communications system

26   for the at least one link, and meter outbound data by policing the outbound data at the data
27   communications system for the at least one link, and (v) a data communication component
28

                                                                                                        11
                                            ORIGINAL COMPLAINT
                                                    No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 12 of 27




1    configured to communicate the data based at least in part on the priority of the data, the effective

2    link speed, and/or the link proportion. See, e.g., Exhibit B at Claims 1, 15, 20.
3
             37.     Moreover, it was not well-understood, routine, or conventional at the time of the
4
     invention of the ‘860 Patent for the user defined sequencing rule mentioned above to be
5
     dynamically reconfigurable. See, e.g., Exhibit B at Claim 5. It was also not well-understood,
6

7    routine, or conventional at the time of the invention of the ‘860 Patent for a communication device

8    to receive the data at least in part from an application program operating on the node, or pass the
9
     data at least in part to an application program operating on the node. See, e.g., id. at Claims 6, 12.
10
     Further, it was not well-understood, routine, or conventional at the time of the invention of the
11
     ‘860 Patent for a communication device to prioritize the data by differentiating the data based at
12

13   least in part on message content, protocol information, or a user defined differentiation rule. See,

14   e.g., id. at Claims 8-11.
15
             38.     These are just exemplary reasons why the inventions claimed in the ‘860 Patent
16
     were not well-understood, routine, or conventional at the time of the invention of the ‘860 Patent.
17
             39.     Consistent with the problems addressed being rooted in QoS systems for computer
18

19   networks, the ‘860 Patent’s inventions naturally are also rooted in that same technology that cannot

20   be performed solely with pen and paper or in the human mind. Indeed, using pen and paper or a
21
     human mind would not only ignore the stated technical solution of the ‘860 Patent noted above
22
     and the technical problem that the ‘860 Patent was specifically designed to address. Likewise, at
23
     least because the ‘860 Patent’s claimed inventions address problems rooted in QoS systems for
24

25   computer networks, these inventions are not merely drawn to longstanding human activities.

26                  COUNT I: INFRINGEMENT OF U.S. PATENT NO. 7,769,028
27           40.     Commstech incorporates by reference and re-alleges paragraphs 14-26 of this
28

                                                                                                        12
                                            ORIGINAL COMPLAINT
                                                    No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 13 of 27




1    Complaint as if fully set forth herein.

2           41.     Defendant has infringed and is infringing, either literally or under the doctrine of
3
     equivalents, the ‘028 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly, by
4
     making, using, offering for sale, or selling in the United States, and/or importing into the United
5
     States without authority or license the Accused Products.
6

7           42.     As just one non-limiting example, set forth below (with claim language in bold and

8    italics) is exemplary evidence of infringement of Claim 1 of the ‘028 Patent in connection with the
9
     Accused Products. This description is based on publicly available information. Commstech
10
     reserves the right to modify this description, including, for example, on the basis of information
11
     about the Accused Products that it obtains during discovery.
12

13          1(a): A method for communicating data, the method including:—Defendant makes, uses,

14   sells, and/or offers to sell a device or system that practices the method of communicating data in
15
     accordance with Claim 1.
16
            For instance, the Dialogic BorderNet 4000 Session Border Controller (SBC) is based on
17
     IMS QoS solution and IMS QoS solution is compliant with ETSI TISPAN based network
18

19   architecture and hence, follows this ETSI standard. BorderNet SBC includes the functionality of

20   RACS and is compliant with ETSI ES 282 003 which is in line with the QoS Requirements
21
     described in TS 181 018. See https://www.dialogic.com/webhelp/BorderNet/bn-4000/Release-
22
     3.4/pdd/BorderNet4000_SBC_Product%20Description.pdf. The ETSI standard ETSI TS 181 018
23
     V2.0.0 discloses “Telecommunications and Internet converged Services and Protocols for
24

25   Advanced       Networking      (TISPAN)         Requirements    for     QoS     in     a    NGN”.

26   https://www.etsi.org/deliver/etsi_es/282000_282099/282003/03.04.00_50/es_282003v030400m.
27   pdf. The standard discloses role of Resource Admission Control Subsystem (RACS) in QoS
28

                                                                                                      13
                                               ORIGINAL COMPLAINT
                                                       No.
                Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 14 of 27




1    control in NGN. RACS performs processing of information for QoS management. Thus, RACS is

2    a processing device for communicating data in an NGN.
3
            1(b): performing by at least one processing device;—Defendant makes, uses, sells, and/or
4

5    offers to sell a device or system that performs the method using a processing device.

6           For instance, the ETSI standard discloses the role of Resource Admission Control
7
     Subsystem (RACS) for QoS control in NGN. Citations show that RACS performs processing of
8
     information for QoS management. Thus, RACS is a processing device for communicating data in
9
     an                        NGN.                                                                   See
10

11   https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.

12   pdf.
13
            1(c): prioritizing data by assigning a priority to the data, wherein the prioritization
14

15
     occurs at least one of:

16          in a transport layer of a network communications protocol stack of a data

17   communication system, and
18
            at a top of the transport layer of the network communications protocol stack of the data
19
     communication system;—Defendant makes, uses, sells, and/or offers to sell a device or system
20
     that prioritizing data by assigning a priority to the data into high and low priority classes.
21

22          For instance, bandwidth allocated by RACS varies for different traffic classes. Further,

23   there are 9 parameters for describing QoS requirements, i.e., (type of QoS class) and there is a
24
     priority parameter associated with each of these QoS class. Thus, traffic classes here refer to
25
     priority     of     the     data      belonging       to     a     particular      class.        See
26
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
27

28   pdf. A hierarchical scheduler (for sequencing the data) uses different queues for different classes

                                                                                                       14
                                            ORIGINAL COMPLAINT
                                                    No.
                Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 15 of 27




1    of data. A high priority queue is used for high priority data and a low priority queue is used for

2    other low priority data. Further, scheduling of these queues is determined based on available
3
     bandwidth for each class. This implies that RACS prioritizes and schedules data according to their
4
     priority (traffic class). Within an NGN, certain entities which are part of the transport layer
5
     implement                parts              of              RACS.                               See
6

7    https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.

8    pdf;
9
     https://www.etsi.org/deliver/etsi_ts/181000_181099/181005/03.03.01_60/ts_181005v030301p.p
10
     df;
11
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
12

13   pdf;                                                                                            and

14   https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
15
     pdf.
16

17          1(d): analyzing a network to determine a status of the network;—Defendant makes, uses,

18   sells, and/or offers to sell a device or system that analyze a network to determine a status of the
19   network.
20
            For instance, RACS acquires information related to current topology, resource, routing
21
     information, network devices, links, bandwidth available on the link, port utilization, queue depth,
22

23
     queue utilization etc. This implies that RACS analyzes network measurements. QoS is managed

24   by RACS by taking into account the available bandwidth and network resources, i.e. Current status

25   of                           the                           network.                             See
26
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
27
     pdf.
28

                                                                                                      15
                                           ORIGINAL COMPLAINT
                                                   No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 16 of 27




1           1(e): selecting a mode of the data communication system based upon the status of the

2    network;—Defendant makes, uses, sells, and/or offers to sell a device or system that selects a mode
3
     of the data communication system based upon the status of the network.
4
            For instance, RACS dynamically defines QoS policies depending on the current network
5
     status. Thus, RACS dynamically changes rules and policies for QoS, i.e., network operation,
6

7    depending on current network status. Hence, it can be inferred that RACS selects “modes”

8    depending           on           current          network           status.                    See
9
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
10
     pdf;                                                                                           and
11
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
12

13   pdf.

14          1(f): changing rules for assigning priority to the data based upon the mode of the data
15
     communication system; and.—Defendant makes, uses, sells, and/or offers to sell a device or
16
     system for changing the rules for assigning priority to the data based upon the mode of the data
17
     communication system.
18

19          For instance, the operator (i.e. user) defines enforcement policies for media flow that are

20   changed by RACS depending on current network status. This implies that the QoS policies of
21
     RACS related to prioritization and scheduling are based at least in part on the user defined
22
     scheduling            rule            (enforcement             policy).                        See
23
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
24

25   pdf;                                                                                           and

26   https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
27   pdf.
28

                                                                                                     16
                                          ORIGINAL COMPLAINT
                                                  No.
                Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 17 of 27




1            1(f): communicating the data based at least in part on the priority of the data and the

2    status of the network, wherein the data is communicated at a transmission rate metered based
3
     at least in part on the status of the network.—Defendant makes, uses, sells, and/or offers to sell a
4
     device or system that communicates the data based at least in part on the priority of the data and
5
     the status of the network, wherein the data is communicated at a transmission rate metered based
6

7    at least in part on the status of the network.

8            For instance, RACS enables data transmission (communication) based on requested QoS
9
     level or traffic classes (i.e., priority of the data). The bandwidth allocation varies for different
10
     traffic classes, i.e. it depends on the priority of data. RACS takes into consideration the available
11
     bandwidth on the link (i.e., transmission rate) for QoS management. RACS determines current
12

13   available bandwidth on the link from total link bandwidth by using knowledge of current

14   utilization of resources. Hence, it can be concluded that RACS communicates data based on the
15
     priority      of      the     data    and        the   status   of    the     network.           See
16
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
17
     pdf;
18

19   https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.

20   pdf;                                                                                             and
21
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
22
     pdf.
23
             43.        Commstech is in compliance with any applicable marking and/or notice provisions
24

25   of 35 U.S.C. § 287 with respect to the ‘028 Patent.

26           44.        Commstech is entitled to recover from Defendant all damages that Commstech has
27   sustained as a result of Defendant’s infringement of the ‘028 Patent, including, without limitation,
28

                                                                                                       17
                                             ORIGINAL COMPLAINT
                                                     No.
                 Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 18 of 27




1    a reasonable royalty.

2     COUNT II: INDUCED AND CONSTRIBUTORY INFRINGEMENT OF U.S. PATENT
3
                                 NO. 6,349,028
               45.   Defendant has been and/or currently is an active inducer of infringement of the ‘028
4

5    Patent under 35 U.S.C. § 271(b) and contributory infringer of the ‘028 Patent under 35 U.S.C. §

6    271(c).
7
               46.   Defendant has had knowledge of the ’028 Patent and that the Accused
8
     Instrumentalities infringe at least claim one since at least the date of the filing of this complaint.
9
               47.   Defendant has provided the Accused Instrumentalities to its customers and, on
10

11   information and belief, instructions to use the Accused Instrumentalities in an infringing manner

12   while being on notice of the ‘028 Patent and Defendant’s infringement. Therefore, Defendant
13
     knew of the ‘028 Patent and of its own infringing acts.
14
               48.   Defendant knowingly and intentionally encourages and aids at least its end-user
15
     customers to directly infringe the ‘028 Patent.
16

17             49.   Defendant’s end-user customers directly infringe at least one or more claims of the

18   ‘028 Patent by using the Accused Instrumentalities in their intended manner to infringe. Defendant
19   induces such infringement by providing the Accused Instrumentalities and instructions to enable
20
     and facilitate infringement, knowing of, or being willfully blind to the existence of, the ‘028 Patent.
21
     On information and belief, Defendant specifically intends that its actions will result in
22

23
     infringement of one or more claims of the ‘028 Patent, or subjectively believe that their actions

24   will result in infringement of the ‘028 Patent.

25             50.   Commstech is entitled to recover from Defendant all damages that Commstech has
26
     sustained as a result of Defendant’s infringement of the ‘028 Patent, including, without limitation,
27
     a reasonable royalty.
28

                                                                                                          18
                                            ORIGINAL COMPLAINT
                                                    No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 19 of 27




1                  COUNT III: INFRINGEMENT OF U.S. PATENT NO. 7,990,860

2           51.     Commstech incorporates by reference and re-alleges paragraphs 27-39 of this

3    Complaint as if fully set forth herein.
4
            52.     Defendant has infringed and is infringing, either literally or under the doctrine of
5
     equivalents, the ‘860 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly, by
6
     making, using, offering for sale, or selling in the United States, and/or importing into the United
7

8    States without authority or license the Accused Products.

9           53.     As just one non-limiting example, set forth below (with claim language in bold and
10
     italics) is exemplary evidence of infringement of Claim 1 of the ‘860 Patent in connection with the
11
     Accused Products. This description is based on publicly available information. Commstech
12
     reserves the right to modify this description, including, for example, on the basis of information
13

14   about the Accused Products that it obtains during discovery.

15          54.     1(a): A method for communicating data over a network to provide quality of
16   service, the method including: performing by at least one processing device, at least:—
17
     Defendant makes, uses, sells, and/or offers to sell a device or system that practices the method of
18
     communicating data in accordance with Claim 1 by a processing device.
19

20
            For instance, the ETSI standard ETSI TS 181 018 V2.0.0 discloses “Telecommunications

21   and Internet converged Services and Protocols for Advanced Networking (TISPAN) Requirements
22   for QoS in a NGN”. The standard discloses role of Resource Admission Control Subsystem
23
     (RACS) in QoS control in NGN. RACS performs processing of information for QoS management.
24
     Thus, RACS is a processing device for communicating data in an NGN. Furthermore, Dialogic
25
     BorderNet 4000 Session Border Controller (SBC) is based on IMS QoS solution and IMS QoS
26

27   solution is compliant with ETSI TISPAN based network architecture and hence, follows this ETSI

28   standard. BorderNet SBC includes the functionality of RACS and is compliant with ETSI ES 282
                                                                                                      19
                                               ORIGINAL COMPLAINT
                                                       No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 20 of 27




1    003 which is in line with the QoS Requirements described in ETSI TS 181 018.                    See

2    https://www.dialogic.com/webhelp/BorderNet/bn-4000/Release-
3
     3.4/pdd/BorderNet4000_SBC_Product%20Description.pdf;
4
     https://www.etsi.org/deliver/etsi_es/282000_282099/282003/03.04.00_50/es_282003v030400m.
5
     pdf;                                                                                            and
6

7    https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.

8    pdf.
9
            1(b): receiving data at a data communication system operating on a node at an edge of
10

11   a network:—Defendant makes, uses, sells, and/or offers to sell a device or system that receives

12   data at a data communication system operating on a node at an edge.
13
                     For instance, RACS control QoS through queuing and scheduling configurations in
14
     the IP edge node. The data is received at the IP edge node in the network.                      See
15
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
16

17   pdf.

18
            1(c): determining a network status from a plurality of network statuses based on analysis
19
     of network measurements:—Defendant makes, uses, sells, and/or offers to sell a device or system
20
     that determines a network status from a plurality of network statuses based on analysis of network
21

22   measurements.

23          For example, RACS acquires information related to current topology, resource, routing
24
     information, network devices, links, bandwidth available on the link, port utilization, queue depth,
25
     queue utilization etc. This implies that RACS analyzes network measurements as required by
26
     patent `860. QoS is managed by RACS by taking into account the available bandwidth and network
27

28   resources, i.e. Current status of the network. Hence, it can be inferred that RACS determines a

                                                                                                      20
                                           ORIGINAL COMPLAINT
                                                   No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 21 of 27




1    current network status from a plurality of network statuses, based on the analysis of network

2    measurements.                                                                                   See
3
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
4
     pdf;                                                                                            and
5
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
6

7    pdf.

8
            1(d): selecting a mode from a plurality of modes based on the determined network status,
9
     wherein each of the plurality of modes corresponds with at least one of the plurality of network
10

11   statuses, wherein each of the plurality of modes comprises a user defined sequencing rule:—

12   Defendant makes, uses, sells, and/or offers to sell a device or system that selects a mode from a
13
     plurality of modes based on the determined network status, wherein each of the plurality of nodes
14
     corresponds with at least one of the plurality of network statuses, wherein each of the plurality of
15
     modes comprises a user defined sequencing rule.
16

17          For example, RACS dynamically defines QoS policies depending on the current network
18
     status. Thus, RACS dynamically changes rules and policies for QoS, i.e., network operation,
19
     depending on current network status. Hence, it can be inferred that RACS selects “modes”
20
     depending on current network status. The operator i.e., user defines QoS enforcement policies that
21

22   can be dynamically changed by RACS (depending on current network status). This implies that

23   the enforcement policies defined by the user are “user defined sequencing rule” according to Patent
24
     `860. Hence, it can be inferred that RACS selects a mode of QoS control depending on network
25
     status. Further, these modes comprise user defined sequencing rule (enforcement policies). See
26
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
27

28   pdf.

                                                                                                      21
                                           ORIGINAL COMPLAINT
                                                   No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 22 of 27




1           1(e): prioritizing the data at the data communication system by assigning a priority to

2    the data, wherein prioritizing the data comprises sequencing the data based at least in part on
3
     the user defined sequencing rule of the selected mode:—Defendant makes, uses, sells, and/or
4
     offers to sell a device or system that prioritizes the data at the data communication system by
5
     assigning a priority to the data, wherein prioritizing the data comprises sequencing the data based
6

7    at least in part on the user defined sequencing rule of the selected mode.

8
            For example, RACS includes a hierarchical scheduler (for sequencing the data) uses
9
     different queues for different classes of data. A high priority queue is used for high priority data
10

11   and a low priority queue is used for other low priority data. Further, scheduling of these queues is

12   determined based on available bandwidth for each class. This implies that RACS prioritizes and
13
     schedules data according to their priority (traffic class). Further, the operator (i.e. user) defines
14
     enforcement policies for media flow that are changed by RACS depending on current network
15
     status. This implies that the QoS policies of RACS related to prioritization and scheduling are
16

17   based at least in part on the user defined scheduling rule (enforcement policy). Hence, RACS

18   prioritizes data based on both priority (class) of data and user defined sequencing rules. See
19   https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
20
     pdf.
21

22          1(f): determining at least one of an effective link speed and a link proportion for at least

23   one link:—Defendant makes, uses, sells, and/or offers to sell a device or system that determines
24
     at least one of an effective link speed and a link proportion for at least one link.
25

26          For example, RACS determines current available bandwidth on the link from total link

27   bandwidth by using knowledge of current utilization of resources. Thus, it can be inferred that
28   RACS determines a link proportion from the knowledge of current utilization of resources. Further,
                                                                                                       22
                                            ORIGINAL COMPLAINT
                                                    No.
                 Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 23 of 27




1    this information is used to determine the current available link bandwidth from the total bandwidth,

2    i.e., the bandwidth that can be used to transmit data. In terms of Patent `860, the available link
3
     bandwidth from total bandwidth refers to “effective link speed” and current utilization of resources
4
     refers to “link proportion”. Hence, it can be inferred that RACS determines link proportion and
5
     this link proportion is used to determine available link bandwidth from total link bandwidth.. See
6

7    https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.

8    pdf.
9
               1(g): metering inbound data by shaping the inbound data at the data communications
10

11   system for the at least one link:—Defendant makes, uses, sells, and/or offers to sell a device or

12   system that meters inbound data by shaping the inbound data at the data communications system
13
     for the at least one link.
14

15
               For example, RACS supports a hierarchical scheduler for managing traffic by priority

16   queue based shaper. Thus, it can be inferred that RACS performs metering of (inbound) data by

17   traffic         shaping       for        at        least       one         link.                See
18
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
19
     pdf.
20

21             1(h): metering outbound data by policing the outbound data at the data communications
22
     system for the at least one link:—Defendant makes, uses, sells, and/or offers to sell a device or
23
     system that meters outbound data by policing the outbound data at the data communications system
24
     for the at least one link.
25

26             For example, RACS implements policies for different classes of data and governs
27
     bandwidth available to a particular user. RACS allocates upstream and downstream bandwidth to
28

                                                                                                      23
                                           ORIGINAL COMPLAINT
                                                   No.
                Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 24 of 27




1    different users and different classes of the traffic. It also modifies the bandwidth allocation

2    depending on current link bandwidth, QoS quality, etc. Thus, it can be concluded that RACS
3
     meters    data    by    policing    the    data   (outbound)     for   at   least   one     link.      See
4
     https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
5
     pdf.
6

7
              1(i): communicating the data from the data communications system, wherein
8
     communicating the data comprises communicating the data based at least in part on at least one
9
     of: the priority of the data, the effective link speed, and the link proportion:—Defendant makes,
10

11   uses, sells, and/or offers to sell a device or system that communicates the data from the data

12   communications system, wherein communicating the data comprises communicating the data
13
     based at least in part on the priority of the data and the effective link speed.
14

15
              For example, RACS enables data transmission (communication) based on requested QoS

16   level or traffic classes (i.e. priority of the data). The bandwidth allocation varies for different traffic

17   classes, i.e. it depends on the priority of data. Also, RACS takes into consideration the bandwidth
18
     available on the link (i.e., effective link speed) for QoS management. As discussed earlier,
19
     according to patent `860, link proportion is determined from current network status, i.e., current
20
     utilization of resources in the network. RACS determines current available bandwidth on the link
21

22   from total link bandwidth by using knowledge of current utilization of resources. Thus, it can be

23   inferred that RACS determines link proportion based on the current utilization of resources.
24
     Further, this link proportion is used to determine available link bandwidth from total bandwidth.
25
     Hence, it can be concluded that RACS communicates data based on priority of data, effective link
26
     speed                  and                link              proportion.                                See
27

28

                                                                                                             24
                                               ORIGINAL COMPLAINT
                                                       No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 25 of 27




1    https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.

2    pdf.
3
            1(j): wherein at least the steps of receiving and prioritizing occur at a transport layer of
4

5    a protocol stack:—Defendant makes, uses, sells, and/or offers to sell a device or system that

6    receives and prioritizes at the transport layer of a protocol stack.
7
            For example, NGN (i.e. RACS) implements QoS management at transport layer. Thus,
8

9    prioritization and receiving of data by RACS are configured to operate at transport layer. Within

10   an NGN, certain entities which are part of the transport layer implement parts of RACS. See
11   https://www.etsi.org/deliver/etsi_TS/181000_181099/181018/02.00.00_60/ts_181018v020000p.
12
     pdf;                                                                                               and
13
     https://www.etsi.org/deliver/etsi_ts/181000_181099/181005/03.03.01_60/ts_181005v030301p.p
14

15
     df.

16
            55.     Commstech is in compliance with any applicable marking and/or notice provisions
17
     of 35 U.S.C. § 287 with respect to the ‘860 Patent.
18
            56.     Commstech is entitled to recover from Defendant all damages that Commstech has
19

20   sustained as a result of Defendant’s infringement of the ‘028 Patent, including, without limitation,

21   a reasonable royalty.
22
      COUNT IV: INDUCED AND CONSTRIBUTORY INFRINGEMENT OF U.S. PATENT
23                              NO. 7,990,860

24          57.     Defendant has been and/or currently is an active inducer of infringement of the ‘860

25   Patent under 35 U.S.C. § 271(b).
26          58.     Defendant has had knowledge of the ‘860 Patent and that the Accused
27
     Instrumentalities infringe at least claim one since at least the date of the filing of this complaint.
28

                                                                                                          25
                                            ORIGINAL COMPLAINT
                                                    No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 26 of 27




1           59.      Defendant has provided the Accused Instrumentalities to its customers and, on

2    information and belief, instructions to use the Accused Instrumentalities in an infringing manner
3
     while being on notice of the ‘860 Patent and Defendant’s infringement. Therefore, Defendant
4
     knew of the ‘860 Patent and of its own infringing acts.
5
            60.      Defendant knowingly and intentionally encourages and aids at least its end-user
6

7    customers to directly infringe the ‘860 Patent.

8           61.      Defendant’s end-user customers directly infringe at least one or more claims of the
9
     ‘860 Patent by using the Accused Instrumentalities in their intended manner to infringe. Defendant
10
     induces such infringement by providing the Accused Instrumentalities and instructions to enable
11
     and facilitate infringement, knowing of, or being willfully blind to the existence of, the ‘860 Patent.
12

13   On information and belief, Defendant specifically intends that its actions will result in

14   infringement of one or more claims of the ‘860 Patent, or subjectively believe that their actions
15
     will result in infringement of the ‘860 Patent.
16
            62.      Commstech is entitled to recover from Defendant all damages that Commstech has
17
     sustained as a result of Defendant’s infringement of the ‘860 Patent, including, without limitation,
18

19   a reasonable royalty.

20                                         PRAYER FOR RELIEF
21
     WHEREFORE, Commstech respectfully requests:
22
                         A. That Judgment be entered that Defendant has infringed at least one or more
23
                  claims of the ‘340 Patent, directly and/or indirectly, literally and/or under the doctrine
24

25                of equivalents;

26                       B. An award of damages sufficient to compensate Commstech for Defendant’s
27                infringement under 35 U.S.C. § 284, including an enhancement of damages on account
28

                                                                                                         26
                                             ORIGINAL COMPLAINT
                                                     No.
               Case 3:20-cv-08082-LB Document 1 Filed 11/17/20 Page 27 of 27




1               of Defendant’s willful infringement;

2                       C. That the case be found exceptional under 35 U.S.C. § 285 and that
3
                Commstech be awarded its reasonable attorneys’ fees;
4
                        D. Costs and expenses in this action;
5
                        E. An award of prejudgment and post-judgment interest; and
6

7                       F. Such other and further relief as the Court may deem just and proper.

8                                     DEMAND FOR JURY TRIAL
9
            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Commstech respectfully
10
     demands a trial by jury on all issues triable by jury.
11

12
            Respectfully submitted,
13

14    Dated: November 17, 2020                       INSIGHT, PLC
15
                                                     /s/ Steven W. Ritcheson
16                                                   STEVEN W. RITCHESON
                                                     Attorney for Plaintiff
17                                                   Commstech LLC
18

19

20

21

22

23

24

25

26

27

28

                                                                                                  27
                                            ORIGINAL COMPLAINT
                                                    No.
